260 S.C. 10 (1973)
193 S.E.2d 809
Carl B. WILLIAMS, Jr., Appellant,
v.
STATE of South Carolina, Respondent.
19541
Supreme Court of South Carolina.
January 3, 1973.
*11 Frank B. Register, Jr., Esq., of Lexington, for Appellant.
Messrs. Daniel R. McLeod, Atty. Gen., and Emmet H. Clair, Asst. Atty. Gen., of Columbia, for Respondent.
January 3, 1973.
LEWIS, Justice:
Appellant, Carl B. Williams, represented at the time by the office of the Public Defender for Richland County, entered a plea of guilty to murder and, after a recommendation of mercy by a jury, received the mandatory life sentence. He subsequently applied for relief from the judgment and sentence upon the grounds that (1) his plea of guilty was involuntary, and (2) he was denied effective assistance of counsel in that the Public Defender was not present to make an argument to the jury which determined his sentence and was not present during sentencing. This application for post-conviction relief was denied by the lower court and this appeal followed. Appellant is presently represented by other appointed counsel.
Present counsel for appellant has advised the Court that, in his considered judgment, the appeal is wholly frivolous and has requested leave to withdraw from the case. He has fully complied with the requirements of Anders v. State of California, 87 S.Ct. 1396, 386 U.S. 738, 18 L.Ed. (2d) 493, including the service of his brief upon appellant who has filed a brief in response.
We agree with the conclusions of counsel and the lower court that the record conclusively shows that appellant was competently represented by qualified counsel throughout the trial proceedings, and that he voluntarily and understandingly entered his plea of guilty to murder. Upon that voluntary plea, appellant received the least possible sentence under the law. His present contentions that he did not know what he was doing and was denied effective assistance of counsel are simply without support in this record.
*12 After a careful examination of the entire record, including the briefs, we are convinced that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted and the appeal is dismissed.
MOSS, C.J., and BUSSEY, BRAILSFORD and LITTLEJOHN, JJ., concur.